DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warth (US 3594010).
 	Regarding claims 1, 10 and 20, Warth discloses a hydrostatic seal 6 in a turbine engine Fig. 1 configured to be disposed between relatively rotatable components, the seal comprising: a seal housing 4; and a shoe 6 having a first axially extending segment 10, a second axially extending segment 7, and a radially extending segment 9 joining the first and second axially extending segments, the shoe cantilevered to the seal housing (at 11), wherein the first axially extending segment, the second axially extending segment, and the radially extending segment are formed as a single unitary structure and the first axially extending segment is pinned against (at 11) the seal housing.

 	Regarding claims 9 and 17, Warth discloses wherein the shoe 6 includes at least one tooth 8 projecting radially away from a sealing surface of the shoe. 	Regarding claim 18, Warth discloses wherein the first component is a stator 1 and the second component is a rotor 3, the seal 6 operatively coupled to the stator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7, 8, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warth. 	Regarding claims 7 and 15, Warth discloses the invention as claimed above but fails to explicitly disclose wherein the first axially extending segment is cantilevered to the seal housing at an aft end of the first axially extending segment.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the seal in a direction intended to seal one or another side of the assembly and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  	Regarding claims 8 and 16, Warth discloses the invention as claimed above but fails to explicitly disclose wherein an aft end of the second axially extending segment is a free end.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the seal in a direction intended to seal one or another side of the assembly and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  	Regarding claim 19, Warth discloses the invention as claimed above but fails to explicitly disclose wherein the first component is a stator and the second component is a rotor, the seal operatively coupled to the rotor.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the seal coupled to the rotor or stator and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  	
Response to Arguments
Applicant's arguments filed 6/18/21 have been fully considered but they are not persuasive. Applicant argue that the Warth reference does show, disclose or teach a first axially segment pinned to the seal housing.  The Examiner disagrees.  The Warth reference at least shows a first axially segment 10 pinned against the housing 4 at projection 11.

 
	 				     Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EUGENE G BYRD/               Primary Examiner, Art Unit 3675